Herilhy, J. (dissenting).
The facts in this case reveal neither coercion nor duress which as a matter of law would render the resignation involuntary. (Cf. Matter of Sarle [Sperry Gyroscope Co. Div. of Sperry Rand Corp.], 4 AD2d 638, 641, affd 4 NY2d 917.) The protestations of the petitioner were simply an invalid attempt to have the best of two options available to her, but which were mutually exclusive. Her choice of retirement ended her controversy as to the validity of the employer’s action.
The majority’s reliance upon the case of Matter of Sarle (Sperry Gyroscope Co. Div. of Sperry Rand Corp.) (supra) is misplaced as that case dealt solely with the issue of whether the voluntariness of a resignation was subject to arbitration under the terms of a collective bargaining agreement. In the present case, the controversy does not arise out of petitioner’s resignation and there is no showing that *52her retirement is anything other than in accordance with the applicable statutes and regulations. The choice was petitioner’s and unlike the Sarle case, the propriety of the employer’s action herein is questionable only as to procedure and not as constituting threats to the public perception of her integrity.
The judgment should be reversed, the determination confirmed, and the petition dismissed.
Mahoney, P. J. and Sweeney, J., concur with Mikoll, J.; Kane and Herlihy, JJ., dissent and vote to reverse in an opinion by Herlihy, J.
Judgment affirmed, with costs.